IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

State of Utah, in the interest of D.S.,     )           PER CURIAM DECISION
A.C., and D.C., persons under eighteen      )
years of age.                               )            Case No. 20120188‐CA
____________________________________        )
                                            )
A.H.,                                       )                   FILED
                                            )                 (May 24, 2012)
        Appellant,                          )
                                            )               2012 UT App 150
v.                                          )
                                            )
State of Utah,                              )
                                            )
        Appellee.                           )

                                           ‐‐‐‐‐

Third District Juvenile, Salt Lake Department, 526108
The Honorable Andrew A. Valdez

Attorneys:       Brent Salazar‐Hall, Salt Lake City, for Appellant
                 Mark L. Shurtleff and Carol L.C. Verdoia, Salt Lake City, for Appellee
                 Martha Pierce, Salt Lake City, Guardian ad Litem

                                           ‐‐‐‐‐

Before Judges McHugh, Voros, and Orme.

¶1    A.H. (Mother) appeals the termination of her parental rights in D.S., A.C., and
D.C. We affirm.

¶2      Mother asserts that there was insufficient evidence to terminate her parental
rights. In order to overturn the juvenile court’s determinations regarding the
sufficiency of the evidence, “[t]he result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. The juvenile court is in the
best position to weigh conflicting testimony, to assess credibility, and from such
determinations, to render findings of fact. See In re L.M., 2001 UT App 314, ¶¶ 10‐12, 37
P.3d 1188.

¶3      Mother asserts that there was insufficient evidence to support the juvenile court’s
determination that Mother neglected or abused her child; that she was an unfit or
incompetent parent; and that she had substantially neglected, willfully refused, or had
been unable or unwilling to remedy the circumstances that caused the children to be in
an out‐of‐home placement. Mother also asserts that there was insufficient evidence to
support the juvenile court’s determination that Mother experienced a failure of parental
adjustment by remaining unable or unwilling to substantially correct the conduct that
led to the removal of her children.

¶4      The juvenile court determined that Mother had neglected or abused her children,
and that she was an unfit or incompetent parent. Although the juvenile court
determined that there were additional grounds warranting the termination of Mother’s
parental rights, pursuant to section 78A‐6‐507(1), the finding of neglect or that a parent
is unfit or incompetent is alone sufficient to support the juvenile court’s decision to
terminate Mother’s parental rights, so long as the juvenile court also determines that
doing so is in the child’s best interest. See Utah Code Ann. § 78A‐6‐507(1); id. § 78A‐6‐
506(3).

¶5     Mother’s extensive history of drug abuse prevented her from properly caring for
her children. The record supports the juvenile court’s determination that Mother was
an unfit parent, or alternatively, that she had neglected her children. Despite being
given several opportunities to become an appropriate parent, Mother repeatedly placed
her drug abuse before her children’s needs. Mother was ordered to undergo drug
testing, but she failed to do so. Mother also knew that reunification services were
contingent upon her entering residential drug treatment. Mother failed to comply with
the court’s requirement to obtain drug treatment. Thus, the juvenile court terminated
reunification services. Mother’s prioritization of her drug use over her children’s needs
subjected the children to neglect for a substantial portion of their lives. Mother fails to
demonstrate that the juvenile court’s determination that she was an unfit parent or that
she neglected her children is against the clear weight of the evidence.




20120188‐CA                                  2
¶6     Mother next asserts that there was insufficient evidence to support the juvenile
court’s determination that it was in her children’s best interests to terminate Mother’s
parental rights in light of Mother’s love of her children and her willingness to become a
better parent. If there are sufficient grounds to terminate parental rights, in order to
actually do so, “the court must [next] find that the best interests and welfare of the child
are served by terminating the parents’ parental rights.” In re R.A.J., 1999 UT App 329,
¶ 7, 991 P.2d 1118; see also Utah Code Ann. § 78A‐6‐506(3). Furthermore, “when a
foundation for the [juvenile] court’s decision exists in the evidence, an appellate court
may not engage in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶7       The juvenile court determined that Mother’s drug abuse subjected the children to
prolonged neglect and instability. Mother testified that she loves her children and that
she is dedicated to changing her behavior. However, Mother could not say when she
would be capable of being an appropriate parent. The juvenile court determined that
Mother had subjected the children to a neglectful environment for their entire lives.
Conversely, the children are currently residing in a legal risk placement where they
have bonded with their foster parents, and they are protected from abuse and neglect.
The children are overcoming their issues stemming from their prior neglect. The foster
parents love the children and wish to adopt them, and the children have bonded with
their foster family. Mother fails to demonstrate that the juvenile court’s determination
that it is in the children’s best interests to terminate Mother’s parental rights is against
the clear weight of the evidence.

¶8     Accordingly, the juvenile court’s order terminating Mother’s parental rights is
affirmed.


____________________________________
Carolyn B. McHugh,
Presiding Judge


____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge


____________________________________
Gregory K. Orme, Judge



20120188‐CA                                  3